Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 15, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
The sentencing court did not abuse its discretion in denying defendant’s request to withdraw his guilty plea on the ground that he had less than six months to live. The plea was entered knowingly and intelligently, at a time when defendant was aware he had AIDS (see, People v Rentas, 193 AD2d 565, lv denied 82 NY2d 725). Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.